05/18/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0037



                             No. DA 20-0037

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DALE STEVEN MARTELL,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 17, 2020 to prepare,

file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                  May 18 2020